COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Anna Ruiloba,                                    §               No. 08-17-00123-CR

                        Appellant,                 §                 Appeal from the

  v.                                               §                171st District Court

  The State of Texas,                              §             of El Paso County, Texas

                         State.                    §               (TC# 20140D02097)

                                              §
                                            ORDER

         The Texas Rules of Appellate Procedure require the trial court to enter a certification of
the defendant’s right of appeal in every case in which it enters a judgment of guilt or other
appealable order. TEX. R. APP. P. 25.2(a)(2). The certification must include a notice that the
defendant has been informed of his rights concerning an appeal, as well as any right to file a pro
se petition for discretionary review. TEX. R. APP. P. 25.2(d). The certification must be signed
by the defendant and a copy must be given to him. TEX. R. APP. P. 25.2(d).

        The clerk’s record in this cause contains the trial court’s certification pursuant to
TEX.R.APP.P. 25.2(a)(2), but the certification is defective because it has not been signed by the
trial court judge. Accordingly, we direct the trial court to remedy the defect in the certification
by preparing and filing a Trial Court’s Certification of Defendant’s Right of Appeal which
includes the defendant’s, counsel’s, and judge’s signatures. TEX. R. APP. P. 25.2(d). All of the
provisions of 25.2(d) should be complied with including the requirement that the defendant be
informed of his rights concerning an appeal, as well as any right to file a pro se petition for
discretionary review.

        The trial court is further ordered to forward the certification to the District Clerk of El
Paso County, Texas and the same shall be included in a Supplemental Clerk’s Record and filed
with this Court on or before November 26, 2017.

       IT IS SO ORDERED this 27th day of October, 2017.


                                              PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.